DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26th, 2022 has been entered.
 
Response to Amendment
The amendment filed July 26th 2022 has been entered. Claims 1-2, 4-5 and 7-9 remain pending in the application. New claims 8-9 have been added. 
Response to Arguments
Applicant's arguments regarding the 35 USC 102 and 103 rejections of Claims 1-2, 4-5 and 7,  have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Regarding Applicant’s assertion that the amendments to claim 1 (Page 4, Para 4), the examiner disagrees, pointing out the argument is moot in view of US Publication 2008/0105575 by Taylor.
Applicant's arguments  regarding the 35 USC 102 rejections of Claims 8-9 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that new claims 8-9 overcome the rejection of record (Page 5,  Para 5), the examiner disagrees, pointing out the primary reference can be used to reject the assertions of claims 8-9 (See detailed description of the rejection of claims 8 and 9).
Claim Objections
Claim 1 is objected to because of the following informalities:  
(Line 1) claims is numbered “1-7” should be numbered “1”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable by Foreign Publication CN 102357294 issued by Zhang (hereinafter “Zhang”) in view of US Publication 2008/0105575 by Taylor (Here forth “Taylor”).
Regarding claim 1, Zhang discloses: A golf club bag, comprising: 
a barrel (Fig 1, elements 7,8,9, and 10) having an outer member (10) and an inner member ( Fig 1, the frame comprising of fixing rings 7 and 9, and elevating device 81, here forth "frame"), wherein the inner member (the frame comprising of head frame and base 7 and 9, and sliding strip 8; sliding strip 8 behaves as a frame member rod with an extendible and retractable piece that is an elevating device) is received in the outer member (Fig 2 shows frame being received in outer member 10) and connected to the outer member ( Para 28, Lower fixing ring 9 is attached to wall of plastic barrel 10) to form a channel between the outer member and the inner member (Fig 2); 
a cover having a cover member (3) and a cover ring connected to the cover member (3), wherein the cover ring and a portion of the cover member (3) are received in the channel of the barrel (Fig 2, cover 3 is received in the channel of the barrel 10); and 
an elevating device (chute 81 is a elevating device) received in the channel of the barrel (Fig 1 and 2, elevating device 81 is received in barrel 10) and connected to the barrel (elevating device 81 is attached to fixing ring 9 of frame, which is attached to the barrel 10) and the cover (cover 3 is attached to the elevating device sliding strips 8 via sliding cards 5 on lower end of the cover) respectively, wherein the elevating device (sliding strips 8) drives the cover (3) to reciprocate along the channel of the barrel (Para 28, the cover moves along the channel in the barrel via the sliding strips ); 
wherein the inner member (Fig A, Frame) of the barrel (Fig A, Frame) has a head frame (7), a base (9), and [Not taught: a plurality of bars, and the bars have opposite ends connected to the head frame and the base respectively]; 
wherein the cover member has a lid at an end thereof  (Fig 1, the cover 3 has a lid at the end 18) and an opening at an opposite end thereof (Fig 1, the cover 3 has an opening at the opposite end that fits over the frame 4); the cover ring is fixed to an inner side of the cover member and adjacent to the opening of the cover member to hold a shape of the opening (The bottom inner edge of the cover 3 forms a ring that is adjacent to the opening of the cover member to hold a shape);
wherein the elevating device has a plurality of telescoping members (Para 28, the elevating device 81 has telescopic members/short rails), each of which has opposite ends connected to the base of the inner member and the cover ring of the cover respectively (Fig 2, the telescopic member has opposite ends connected to the base of the inner member 4 via the elevating device 81 and the cover ring via guiding rails 5);
wherein lengths of the telescoping members are changed to make the cover member reciprocate (Para 28, the telescopic members/short rail lengths are changed to make the cover member 3 reciprocate).
Zheng does not expressly disclose bars.
Taylor discloses a plurality of bars (Fig 1, bars 17), and the bars have opposite ends connected to the head frame and the base respectively (Fig 1, bars 17 connect to head 15 and base 2 of frame).
It would have been obvious to a person having ordinary skill in the art having the teachings of Zheng and Taylor before them, when the application was filed, to have modified the golf bag of Zheng to include the concept of bars that attach the head to base on the frame , as taught Taylor, to advantageously increase the support between the head and base of the frame to hold it up and maintain the shape.
Regarding claim 2, Zhang discloses the barrel further includes a channel ring (see examiner-annotated Fig A below) received in channel of the barrel (Fig 2, shows the cover 3 being received in the channel of barrel 10) and connected to the outer member (Channel ring is part of cover 3, which is attached to via guiding rails 5 to rails 8, which is attached to the outer member 10 of the barrel via frame 4), and the cover member (3) and the elevating device (81) pass through the channel ring (Fig A).

    PNG
    media_image1.png
    574
    450
    media_image1.png
    Greyscale
 
Figure A- Examiner annotation of Zhang of Figure 1

Regarding claim 4, Zhang discloses: the inner member (Fig A, frame) of the barrel has a head frame (7), a base (9), and a cylinder (the 8 forms a geometric cylinder and the defined is connected to the upper 7 and 9), and the head frame (7) and the base (9) are connected to opposite ends of the cylinder respectively (head frame 7 and base 9 are attached to the sliding strips 8 that form a geometric cylinder). 
Regarding claim 5, Zhang discloses the cylinder is formed by two half cylinder members ( Fig A, the sliding strips pointed out form a separating plane between where on one side of the place is half a geometric cylinder, and the other side forms another half of a geometric cylinder).
Regarding claim 7, Zhang discloses: the elevating device (elevating device 81) includes a plurality of rails and guiding members ( Fig A and 3, the rails and guiding members are part of the elevating device 81; rails and guiding members are anything that another object could be glided or guided across respectively): the rails are connected to the barrel (elevating device 81, formed out of rails, is attached to the barrel 10 via the frame 4) and the guiding members are connected to the cover (Fig 3, the guiding members 5 are part of elevating device 8 and allow the short rails to lengthen and shorten; they are attached to the cover via guide members 5); the guiding members movably engage the rails ( Figure 2, the guiding members of sliding strip 8 allow the sliding strips to expand along the rails of the strips in a guided fashion) respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Zheng.

Regarding claim 8, Zheng discloses a golf club bag, comprising: 
a barrel (Fig 1, elements 7,8,9, and 10) having an outer member (10) and an inner member (Fig 1, the frame comprising of fixing rings 7 and 9, and sliding strip 8, here forth "frame"), wherein the inner member (the frame comprising of head frame and base 7 and 9, and sliding strip 8; sliding strip 8 behaves as a frame member rod with an extendible and retractable piece that is an elevating device) is received in the outer member (Fig 2 shows frame being received in outer member 10) and connected to the outer member ( Para 28, Lower fixing ring 9 is attached to wall of plastic barrel 10) to form a channel between the outer member and the inner member (Fig 2); a cover (3) having a cover member (3) and a cover ring (Fig 1, cover 3 bottom edge forms a cover ring) connected to the cover member (3), wherein the cover ring (Fig 1, cover 3 bottom edge forms a cover ring) and a portion of the cover member (3) are received in the channel of the barrel (Fig 2, cover 3 is received in the channel of the barrel 10); and an elevating device (chute 81 is the elevating device) having a plurality of rails (the elevating device 81 has a sliding strip 8 that behave as rails) fixed to an inner side of the outer member (elevating device 81 is fixed to the frame that is in the inner side of the outer member 10 when put together) and a plurality of guiding members fixed to an outer side of the cover member( Para 28, Fig 3, the chute/elevating device 81 has short rails that extend out of the elevating device and attach to the cover 3 at the guiding members 5), wherein the guiding members movably engage the rails respectively for the cover member to reciprocate (Para 28, Fig 3, the guiding members are movably engaged to rails 8 as everything is connected).
Regarding claim 9, Zheng discloses wherein the guiding members each has at least a portion attached to the cover ring through the cover member (The guiding members 5 are located on the lower edge end of the cover member 3 that forms the ring cover).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Publication 2004/0232016 by Dietrich (Fig1: telescopic members);
US Patent 1644592 issued to Howland (Retractable cover) (Figures 1-2);
US Patent 6119742 issued to Maeng (Half cylindrical geometry) ( Figure 7);
US Publication 20040090047 by Kang (Retractable cover) (Figures 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Wed 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733